            Case 1:20-cv-00991-JLT Document 3 Filed 07/20/20 Page 1 of 2


1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   MARTIN CASTILLO,                 )                 Case No.: 1:20-cv-0991- JLT
                                      )
12            Plaintiff,              )                 ORDER DIRECTING PLAINTIFF FILE A
                                      )                 MOTION FOR APPOINTMENT OF A
13       v.                           )                 GUARDIAN AD LITEM
                                      )
14   COMMISSIONER OF SOCIAL SECURITY, )
                                      )
15            Defendant.              )
                                      )
16                                    )
17          Plaintiff seeks judicial review of the administrative decision denying his application for Social
18   Security benefits. (Doc. 1; Doc. 16) The Court’s preliminary review of the record indicates Plaintiff
19   is sixteen years old. Because Plaintiff is a minor, he is unable to prosecute the claims presented in the
20   complaint and his claims may only be brought “by a next friend or a guardian ad litem.” See Fed. R.
21   Civ. P. 17(c)(2).
22          In addition, pursuant to Local Rule 202,
23          Upon commencement of an action or upon initial appearance in defense of an action by
            or on behalf of a minor or incompetent person, the attorney representing the minor or
24          incompetent person shall present (1) appropriate evidence of the appointment of a
            representative for the minor or incompetent person under state law or (2) a motion for
25          the appointment of a guardian ad litem by the Court, or, (3) a showing satisfactory to
            the Court that no such appointment is necessary to ensure adequate representation of
26          the minor or incompetent person.
27   Id. (citing Fed. R. Civ. P. 17(c)). However, the complaint failed to inform the Court that Plaintiff is a
28   minor, there is no evidence identified of the appointment of a representative for the minor child, and

                                                         1
            Case 1:20-cv-00991-JLT Document 3 Filed 07/20/20 Page 2 of 2


1    no showing that such an appointment is not necessary. Thus, a guardian ad litem must be appointed

2    for Plaintiff to prosecute this action.

3            Accordingly, the Court ORDERS: Plaintiff SHALL file a motion appointment of a guardian

4    ad litem no later than August 10, 2020.

5
6    IT IS SO ORDERED.

7        Dated:     July 20, 2020                           /s/ Jennifer L. Thurston
8                                                    UNITED STATES MAGISTRATE JUDGE

9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      2
